Title: To James Madison from James Maury, 30 June 1801
From: Maury, James
To: Madison, James


					
						Sir.
						Liverpool, 30 June 1801.
					
					I have the Honor to enclose you a price current for this month, to which I beg leave to refer for the State of this market for imports from the U.S.A.
					Not having received the Acts passed between the first Session of the fourth & second session of the fifth, between the second Session of the fifth & first Session of the sixth, nor those since the last named Session, of Congress—I pray you will be pleased to give orders for their being forwarded.  I have the Honor to be with perfect respect Sir, Your most obedient Servant
					
						James Maury
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
